UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Amendment No. 1 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-51883 MagneGas Corporation (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35246 US Highway 19 North, #311 Palm Harbor, Florida 34684 (Address of principal executive offices) (Zip Code) 4307, Inc., 4400 Route 9 South, #1000, Freehold, New Jersey 07728 (Former name, former address, if changed since last report) Tel: (727) 934-9593 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 17, 2007: 67,397,000 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Controls and Procedures PART II -OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits and Reports of Form 8-K. SIGNATURES Form 10-QSB/A Amendment No.1 Explanatory Note The purpose of this amendment No.1 on Form 10-QSB (this “Amendment”) of MagneGas Corporation is to amend the Quarterly Report on Form 10-QSB (the “Original Report”) for the period ended March 31, 2007, which was originally filed with the Securities and Exchange Commission on May 18, 2007. We are filing this amendment to clarify as a subsequent event an acquisition transaction.Additionally we also clarify the terms of a license agreement and disclose stock issued subsequent to March 31, 2007 as disclosed in footnote 10 to the financial statements, as well as the voting rights of the preferred and common shareholders as disclosed in footnote 8 to the financial statements.Lastly, certain significant accounting polices were updated in footnote 5 to the financial statements.Except for the amended language in footnotes 5, 8 and 10 referred above, no other information in the Original Report is amended by this Amendment. This Amendment sets forth the Original Report in its entirety.Accordingly, other than the items indicated above, this Amendment does not reflect events occurring after the filing of the Original Report or modify or update those disclosures.Information not affected by the restatement is unchanged and reflects the disclosure made at the time of the Original Report with the Securities and Exchange Commission.Accordingly, this Amendment should be read in conjunction with the Company's filings made with the Securities and Exchange Commission subsequent to the filing of the Original Report.The following items have been amended as a result of the restatement: · Part I, Item 1:Unaudited Financial Statements (Disclosures indicated above) · Part I, Item 2:Management's Discussion and Analysis of Financial Condition and Results of Operations; · Part II, Item 6:Exhibits and Reports of Form 8-K Pursuant to Exchange Act Rule 12b-15, the Company is also including currently dated Sarbanes Oxley Act Section 302 and Section 906 certifications of the principal executive and financial officers, which certifications are attached to this Amendment No. 1.This Amendment No. 1 speaks as of the original date of the filing date of this Report, except for certifications, which speak as of their respective dates and the filing date of this Amendment No.1.Concurrently with the filing of this Amendment No.1, we are filing an Amendment No. 1 on Form 10-QSB/A to our Quarterly Report on Form 10-QSB for the quarter ended June 30, 2007 and September 30, 2007. PART I - FINANCIAL INFORMATION Item 1.Financial Statements Financial Statements MagneGas Corporation (A Development Stage Enterprise and Wholly-Owned Subsidiary of Clean Energies Tech Co.) As of March 31, 2007 And for the Quarters Ended March31, 2007, 2006 and for the period December 9, 2005 (date of inception) to March 31, MagneGas Corporation (A Development Stage Enterprise and Wholly-Owned Subsidiary of Clean Energies Tech Co.) Financial Statements As of March 31, 2007 And for the Quarters Ended March31, 2007, 2006 and for the period December 9, 2005 (date of inception) to March 31, Contents Financial Statements: Balance Sheet(unaudited) F-1 Statements of Operations(unaudited) F-2 Statements of Changes in Stockholder’s Deficit(unaudited) F-3 Statements of Cash Flows(unaudited) F-4 Notes to Financial Statements (unaudited) F-5-F-9 MagneGas Corporation (A Development Stage Enterprise and Wholly-Owned Subsidiary of Clean Energies Tech Co.) BALANCE SHEET As of March 31, 2007 (unaudited) 3/31/07 ASSETS CURRENT ASSETS Cash $ - TOTAL ASSETS $ - LIABILITIES AND STOCKHOLDER'S DEFICIT CURRENT LIABILITIES Accrued Expenses $ 2,500 TOTAL LIABILITIES $ 2,500 STOCKHOLDER'S DEFICIT Preferred Stock - Par value $0.001; Authorized: 10,000,000 None issued and outstanding $ - Common Stock - Par value $0.001; Authorized: 100,000,000 Issued and Outstanding: 100,000 100 Additional Paid-In Capital - Accumulated Deficit during development stage $ (2,600 ) Total Stockholder's Deficit (2,500 ) TOTAL LIABILITIES AND STOCKHOLDER’S DEFICIT $ - The accompanying notes are an integral part of these unaudited financial statements. F-1 MagneGas Corporation. (A Development Stage Enterprise and Wholly-Owned Subsidiary of Clean Energies Tech Co.) STATEMENT OF OPERATIONS For the quarters ended March 31, 2007, 2006 and and for the period December 9, 2005 (date of inception) to March 31, 2007 (unaudited) Three Months Ending March 31, 2007 Three Months Ending March 31, 2006 December 9, 2005 (date of inception) to March 31, 2007 REVENUE $ - $ $ - COST OF SERVICES - - - GROSS PROFIT OR (LOSS) - - - GENERAL AND ADMINISTRATIVE EXPENSES 750 300 2,600 NET LOSS $ (750 ) $ (300 ) $ (2,600 ) Loss per share, basic and diluted $ (0.01 ) $ (0.00 ) $ (0.03 ) Basic and diluted weighted average number of common shares 100,000 100,000 100,000 The accompanying notes are an integral part of these unaudited financial statements. F-2 MagneGas Corporation (A Development Stage Enterprise and Wholly-Owned Subsidiary of Clean Energies Tech Co.) STATEMENT OF CHANGES IN STOCKHOLDER'S DEFICIT For the period December 9, 2005 (date of inception) to March 31, 2007 (unaudited) ACCUM. DEFICIT COMMON DURING DEVELOPMENT TOTAL SHARES STOCK STAGE DEFICIT Stock issued on acceptance of incorporation expenses December 9, 2005 100,000 $ 100 $ - $ 100 Net loss - - (400 ) (400 ) Total, December 31, 2005 100,000 100 (400 ) (300 ) Net loss - - (1,450 ) (1,450 ) Total, December 31, 2006 100,000 100 (1,850 ) (1,750 ) Net loss (unaudited) - - (750 ) (750 ) Total, March 31, 2007 100,000 $ 100 $ (2,600 ) $ (2,500 ) The accompanying notes are an integral part of these unaudited financial statements. F-3 MagneGas Corporation (A Development Stage Enterprise and Wholly-Owned Subsidiary of Clean Energies Tech Co.) STATEMENTS OF CASH FLOWS For the quarters ended March 31, 2007, 2006 And for the period December 9, 2005 (date of inception) to March 31, 2007 (unaudited) Three Months Ending March 31, 2007 Three Months Ending March 31, 2006 December 9, 2005 (date of inception) to March 31, 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) $ (750 ) (300 ) $ (2,600 ) Stock issued as compensation - 100 Increase in Accrued Expenses 750 300 2,500 Total adjustments to net income 750 300 2,600 Net cash provided by (used in) operating activities - - - CASH FLOWS FROM INVESTING ACTIVITIES None Net cash flows provided by (used in) investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES None - - - Net cash flows provided by (used in) investing activities - - - Net increase (decrease) in cash - - - Cash - beginning balance - - - CASH BALANCE - END OF PERIOD $ - - $ - The accompanying notes are an integral part of these unaudited financial statements. F-4 MagneGas Corporation (A Development Stage Enterprise and Wholly-Owned Subsidiary of Clean Energies Tech Co.) Notes to Financial Statements As of March 31, 2007 And for the Quarters Ended March31, 2007, 2006 and for the period December 9, 2005 (date of inception) to March 31, 2007 1.Background
